Case 1:21-cv-00210-BMC Document1 Filed 01/18/21 Page 1 of 7 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

isin aaa inca TSR a ee )
Min Lian )
) Case No.: 1:21-CV-210
Plaintiff, )
) COMPLAINT FOR A
-against- ) WRIT IN THE
) NATURE OF A
Thomas Cioppa, as Director, New York District ) MANDAMUS
L. Francis Cissna, as Director, USCIS )
Pete Gaynor, Acting Secretary, DHS )
)
Defendants. )
)

COMPLAINT FOR MANDAMUS
To the Honorable Judge of Said Court:
I. INTRODUCTION:

This action is brought by the Plaintiff to compel the Defendants to adjudicate the I-485,
Application to Adjust Status to Lawful Permanent Resident (Form I-485) filed by Plaintiff. The
1-485 Application, based on Plaintiff's status as a derivative beneficiary of an approved I-730
petition, has been on file with the USCIS (United States Citizenship and Immigration Service)
since June 8, 2018, but Defendants have refused to complete the case. The Defendants have no
legitimate explanation for this delay.

Il. PARTIES:
A. The Plaintiff Mr. Min Lian is a citizen of Republic of China, and a derivative
beneficiary of an I-730 petition filed by his spouse to petition for Plaintiff. Plaintiff
currently reside at 304 Harbor Road, Staten Island, NY 10303. His telephone number

is: 917-640-2021.
Case 1:21-cv-00210-BMC Document1 Filed 01/18/21 Page 2 of 7 PagelD #: 2

Hr.

B. The Defendants, Thomas Cioppa, Director of New York Field Office, USCIS; L.

Francis Cissna, Director, USCIS; and Pete Gaynor, Acting Secretary, Department of
Homeland Security, are charged by law with the statutory and regulatory obligation to
perform background security checks and determine eligibility for adjustment of status
to lawful permanent resident, pursuant to INA §§ 103 and 245, 8 U.S.C. §§ 1103 and
1255, and 8 C.F.R §§ 245.2(a)(5)(i) and 245.6. USCIS is the agency of DHS
responsible for adjudicating adjustment of status applications under the INA and has
the sole authority to do so, pursuant to 8 C.F.R. § 245.2(a)(1) (requiring any alien

who believes he meets the eligibility requirements of Section 245 of the Act to apply
to the director having jurisdiction over his place of residence).

JURISDICTION:

. This is a civil action brought pursuant to 28 U.S.C. § 1361 (“The district courts shall

have original jurisdiction of any action in the nature of mandamus to compel an
officer or employee of the United States or any agency thereof to perform a duty
owed to the plaintiff.”). Jurisdiction is further conferred by 8 U.S.C. § 1329
Gurisdiction of the district courts) and 28 U.S.C. § 1331 (federal subject matter

jurisdiction.)

. Jurisdiction is also conferred pursuant to 5 U.S.C. §§ 555(b) and 702, the

Administrative Procedure Act (“APA”). The APA requires USCIS to carry out its
duties within a reasonable time. 5 U.S.C. § 555(b) provides that “[w]ith due regard
for the convenience and necessity of the parties or their representatives and within a
reasonable time, each agency shall proceed to conclude a matter presented to it.”

(Emphasis added). USCIS is subject to 5 U.S.C. § 555(b). See Liberty Fund, Inc. v.
Case 1:21-cv-00210-BMC Document1 Filed 01/18/21 Page 3 of 7 PagelD #: 3

Chao, 394 F. Supp. 2d 105, 114 (D.D.C. 2005) (“The Administrative Procedure Act
requires an agency to act ‘within a reasonable time,’ 5 U.S.C. § 555(b), and
authorizes a reviewing court to ‘compel agency action ... unreasonably delayed,’ 5
U.S.C. § 706(1).”) .

C. Furthermore, INA § 242(a)(2)(B) provides that no court shall have jurisdiction to
review either (i) “any judgment regarding the granting of “various forms of relief
from removal, or (ii) “any other decision or action of the Attorney General or the
Secretary of Homeland Security the authority for which is specified ... to be in the
discretion of the Attorney General or the Secretary of Homeland Security[.]” Because
adjudication of a properly filed adjustment of status application is neither a judgment
regarding the granting of relief from removal nor a decision or action that is specified
to be in the discretion of the Attorney General or the Secretary of Homeland Security,
the Court retains original mandamus jurisdiction over this claim. See Liu, 509 F.
Supp. 2d at 9 (holding that “the Court does have jurisdiction over plaintiff's APA
claim that defendants have unreasonably delayed adjudicating his application” for
adjustment of status); see also villa v. U.S. Dep’t of Homeland Sec., 607 F. Supp. 2d
259, 366 (N.D.N.Y. 2009) (“[T]he Defendant has the discretionary power to grant or
deny applications, but it does not have the discretion as to whether or not to decide at
all.”); Aslam v. Mukasey, 531 F. Supp. 2d 736, 739 (E.D. Va. 2008)(“[T]he Court
retains jurisdiction under the APA to determine whether the Secretary [of Homeland
Security] has unlawfully delayed or withheld final adjudication of a status adjustment
application.”). Numerous federal district court have ruled that adjudication of a

properly filed adjustment of status application, including completion of all necessary
Case 1:21-cv-00210-BMC Document1 Filed 01/18/21 Page 4 of 7 PagelD #: 4

IV.

background check, is a purely ministerial, non-discretionary act which the
Government is under obligation to perform in a timely manner. See, e.g., Shahid
Khan v. Scharfen, 2009 U.S. Dist. LEXIS 28948 (N.D. Cal. Apr. 6, 2009);

Nigmadzhanov v. Mueller, 550 F. Supp. 2d 540 (S.D.N.Y. 2008).

. Both the regulations and the INA provide numerous examples of duties owed by

USCIS in the adjustment of status process. 8 U.S.C. § 1103 provides that “[t]he
Secretary of Homeland Security shall be charged with the administration and
enforcement of this Act and all other laws relating to the immigration and
naturalization of aliens [.]” (Emphasis added). The Code of Federal Regulations
provides that “[e]ach applicant for adjustment of status ... shall be interviewed by an
immigration officer.” 8 C.F.R. § 245.6 (emphasis added). The regulations further
provide that “the applicant shail be notified of the decision of the director and, if the
application is denied, the reasons for the denial.” 8 C.F.R. § 245 .2(a)(5)(i)(emphasis
added). The language of the statute and the above-cited regulations is mandatory, not
discretionary, and the Defendants have a clear duty to adjudicate the applications for
adjustment of status pending before them. See Matter of Sealed Case, 151 F.3d 1059,
1063 (D.C. Cir. 1998); see also First Federal Savings and Loan Association of

Durham vy. Baker, 860 F.2d 135, 138 (4 Cir. 1988).

. Costs and attorney’s fees will be sought pursuant to the Equal Access to Justice Act, 5

USC sec. 504, and 28 USC 2412(d), ef seq.

VENUE

28 U.S.C. § 1391(e), as amended, provides that in a civil action in which each defendant

is an officer or employee of the United States or any agency thereof acting in his official
Case 1:21-cv-00210-BMC Document1 Filed 01/18/21 Page 5 of 7 PagelID #: 5

VI.

capacity or under color of legal authority, or is an agency of the United States, the action

may be brought in any judicial district in which a defendant in the action resides. Plaintiff

is a resident of the Eastern District of New York, and defendants, being sued in their

official capacity, are the agencies of the United States, that does business in this district.

REMEDY SOUGHT

Plaintiff seeks to have the Court compel the Defendants and those acting under them to

take all appropriate action to adjudicate the Plaintiff's 1-485 Application to Adjust Status

without further delay. Plaintiff further seeks the Court to grant attorney’s fees and costs

of court to the Plaintiff under the Equal Access to Justice Act (‘EAJA”).

A.

FACTS OF THE CASE

Mr. Min Lian’s wife, Ms. Luging Weng filed an I-730 petition for Mr. Min Lian in
2014. That petition was approved and Mr. Lian derived asylum status from his wife.
On or about June 2, 2018, Mr. Lian filed an J-485, Application for Adjustment of
Status, since he became prima facie eligible to adjustment status.

On August 21, 2018, Mr. Lian’s Application for Adjustment of Status was transferred
to Texas Service center. See Exhibit A — Transfer Notice.

Since then, Mr. Li has made status inquires with USCIS since his I-485 application
has been pending and he has never received any response from the USCIS since
2018. Mr. Lian has exhausted his administrative remedies. See Exhibit B — Records
showing Plaintiff contacted USCIS to inquire the status of his application.

The Defendant USCIS has unreasonably failed to issue a final decision on Plaintiff's
application for adjustment of status. As over thirty-one (31) months has elapsed since

the Plaintiff filed his application to adjust status, he requests that this Court instruct
Case 1:21-cv-00210-BMC Document1 Filed 01/18/21 Page 6 of 7 PagelD #: 6

Vil.

USCIS to release the case from hold and adjudicate the I-485 application without

further delay.

CAUSE OF ACTION

A. The Plaintiff is entitled to adjust his status to lawful permanent resident pursuant to
INA § 209, 8 U.S.C. § 1159.

B. The Defendants have sufficient information to determine the Plaintiff's eligibility for
adjustment of status pursuant to applicable requirements. Notwithstanding, the
Defendant USCIS has unreasonably delayed and refused to adjudicate the Plaintiffs
application to adjust status for more than a year, thereby depriving the Plaintiff of his
right to a decision on his immigration status and the peace of mind to which he is
entitled.

C. The Defendants’ inaction in the Plaintiff's case has caused inordinate and unfair
amounts of stress, expense, and hassle for the Plaintiff, who is entitled to a decision
on his application to adjust status without further unreasonably delay.

D. Mandamus is appropriate because there is no other remedy at law. But Plaintiff seeks
to compel a decision to be made, in terms of both mandamus and in terms of the APA
for administrative action wrongfully withheld.

E. PRAYER:

WHEREFORE, the Plaintiff prays that this court:

A. Compel the Defendants and those acting under them to take all appropriate action to
adjudicate the Plaintiff's I-485 Application to Adjust Status without further delay.

B. Grant such other relief as may be proper under the circumstances.
Case 1:21-cv-00210-BMC Document1 Filed 01/18/21 Page 7 of 7 PagelD #: 7

C. Grant attorney’s fees and costs of court to the Plaintiff under the Equal Access to
Justice Act (“EAJA”).

DATED: January 18, 2021

 
